Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered September 9, 1994, convicting defendant upon his plea of guilty of two counts of the crime of assault in the second degree.
Having waived his right to be prosecuted by an indictment and pleaded guilty to an information charging him with two counts of assault in the second degree, defendant was sentenced in accordance with the plea agreement to concurrent six-month jail terms and five years’ probation.
Defense counsel urges that there are no nonfrivolous issues that can be raised on appeal and seeks to be relieved of further representing defendant. Upon our review of the record, which reveals that defendant’s plea was knowing, intelligent and voluntary, and defense counsel’s brief, we agree. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.